Title: To George Washington from Major General Robert Howe, 4 March 1780
From: Howe, Robert
To: Washington, George


          
            Dear sir
            Robi[n]sons House [West Point, N.Y.] 4th March 1780
          
          I wish for your Excellency’s instruction as to the inclos’d Ac[coun]t, which I should be glad you could return me by Express. The claim has merit, the officer from Every account I have had (and that Reputable) did in an Extraordinary manner Exert him self, & serve the cause, and was at an Extraordinary Expence & in my opinion ought to have his Acct Allow’d I am Dear sir most Respec[t]fully your Excellency’s Obt hum. servt
          
            Robt Howe
          
        